Citation Nr: 1021918	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1965 to August 
1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served as a pilot in the US Air Force.  The 
Veteran claims service connection both for bilateral hearing 
loss and tinnitus.  The Veteran does have current bilateral 
hearing loss and tinnitus

Service treatment records do not show complaints or treatment 
of tinnitus.  At the separation examination from active and 
reserve service the Veteran's hearing was reported as normal 
for VA purposes.  

In May 2007, a VA examination was conducted.  After review of 
the VA claims file, the examiner rendered an opinion that the 
current hearing loss was not related to service, because the 
Veteran's hearing was normal at discharge and no post-service 
treatment had been sought for hearing loss or tinnitus.  The 
VA examiner also rendered an opinion that the Veteran's 
tinnitus neither occurred in nor was caused by service.  

In a February 2008 statement, a medical doctor who treated 
the Veteran occasionally from 1967-1983 recalled examining 
the Veteran's ears and prescribing medication for hearing-
related problems.  All records have since been destroyed.  No 
opinion was given as to the relation between service and the 
Veteran's current disability.  This statement was received 
after the June 2007 rating decision.

During a May 2010 hearing, the Veteran claimed he sought 
treatment from a private medical doctor during the mid to 
late 1970s.  He claimed this doctor opined that flying jets 
would cause hearing loss.  The RO was unaware of this 
possible source of private medical records prior to the June 
2007 rating decision.

The Board observes that although the Veteran's service 
treatment records do not show any hearing loss, the absence 
of evidence of a hearing loss disability in service is not 
fatal to his claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992). Evidence of a current hearing loss disability 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993).  The Veteran is competent to describe his exposure to 
loud sounds, and he is also competent to testify as to his 
experience of ringing in the ears in service and after 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).

The Board had the opportunity to observe the demeanor of the 
Veteran at his May 2010 hearing and found his statements to 
be wholly credible.  Cf. Caluza v. Brown, 7 Vet. App. 478, 
511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996) (When 
determining whether lay evidence is satisfactory, the Board 
may consider internal consistency, facial plausibility, 
consistency with other evidence submitted on behalf of the 
claimant, and, if a hearing has been held, the demeanor of 
the witness); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

Finally, the Board is not satisfied that all possible 
development has been accomplished with regard to the 
Veteran's claims.  Specifically, during the May 2010 Board 
Hearing the Veteran suggested there may be private medical 
records based on care he received during the mid-late 1970s 
for hearing problems, in addition to the February 2008 
statement from a medical doctor that was received after the 
June 2007 rating decision.  As the May 2007 VA examiner 
opinion was partly based upon the Veteran's lack of post-
service treatment for bilateral hearing loss and tinnitus, 
this additional evidence would potentially alter the 
examiner's conclusion.  Therefore, the Board concludes that 
further development is required.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information and authorization from the 
Veteran, the RO should make reasonable 
efforts, as described in 38 C.F.R. 
§ 3.159(c)(1), to obtain all private 
medical records of treatment, including 
those referenced in the May 2010 
hearing.

2.  The RO should arrange for the 
Veteran to undergo another VA 
examination to determine the nature, 
extent and etiology of the Veteran's 
hearing loss and tinnitus.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran's hearing loss and tinnitus are 
due to his noise exposure as a pilot in 
service.  The Veteran's claims files 
must be made available to the examiner.  
The rationale for all opinions expressed 
should be explained.  

3.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the Veteran's claim, 
considering all the evidence of record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
appropriate opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).



